UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 0-29174LOGITECH INTERNATIONAL S.A.(Exact name of registrant as specified in its charter) Canton of Vaud, Switzerland None (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) Logitech International S.A. Apples, Switzerland c/o Logitech Inc.6505 Kaiser Drive Fremont, California 94555(Address of principal executive offices and zip code) (510) 795-8500 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Registered Shares par value CHF 0.25 per share The NASDAQ Global Select Market SIX Swiss Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
